

Exhibit 10.1
 
AMENDED AND RESTATED LOAN AGREEMENT
 
This AMENDED AND RESTATED LOAN AGREEMENT (the “Agreement”), dated as of February
28, 2007, is entered into between CORUS BANKSHARES, INC., a Minnesota
corporation (the “Borrower”), and LASALLE BANK NATIONAL ASSOCIATION, a national
banking association (the “Bank”)
 
RECITALS:
 
WHEREAS, the Borrower and Bank entered into that certain Loan Agreement dated as
of June 26, 2001, which agreement has been amended from time to time
(collectively, the “Original Loan Agreement”);
 
WHEREAS, the Borrower and Bank have agreed to additional modifications to the
Original Loan Agreement and the parties hereto agree that it is in their best
interests to amend and restate their credit arrangement into a unified document;
 
WHEREAS, the indebtedness owing by Borrower to the Bank will continue to be
secured by 100% of the capital stock (the “Subsidiary Shares”) of CORUS BANK,
NATIONAL ASSOCIATION, a national banking association (the “Subsidiary”);
 
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
AGREEMENT:
 
1. Commitment of the Bank.
 
The Bank agrees to extend a Revolving Loan to the Borrower in the principal
amount of up to ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000) (the “Revolving
Loan”). The Revolving Loan will be evidenced by the Note (as such term is
defined below), and secured by the Pledge Agreement (as such term is defined
below) in accordance with terms and subject to the conditions set forth in this
Agreement, the Note and the Pledge Agreement.
 
2. Conditions of Borrowing.
 
Notwithstanding any other provision of this Agreement, the Bank shall not be
required to fund advances under the Loan:
 
(a) if, since the date of this Agreement and up to the agreed upon date of any
Loan, there has occurred, in the exercise of Bank’s reasonable business
judgment, a material adverse change in the financial condition or affairs of the
Borrower or the Subsidiary;
 

--------------------------------------------------------------------------------


 
(b) if any Default (as such term is defined below) has occurred or any event
which, with the giving of notice or lapse of time, or both, would constitute
such a Default;
 
(c) if any litigation or governmental proceeding has been instituted or
threatened against the Borrower or the Subsidiary or any of its officers or
shareholders which in the reasonable business judgment of the Bank will
adversely affect the financial condition or operations of the Borrower or the
Subsidiary;
 
(d) if the Borrower shall not have tendered for delivery the Revolving Note and
that certain Amended and Restated Pledge and Security Agreement (the “Pledge
Agreement”) dated of even date herewith executed by Borrower for the benefit of
Bank, together with all of the Pledged Security (as such term is defined in the
Pledge Agreement) all in form and content satisfactory to the Bank;
 
(e) if the Borrower shall not have tendered for delivery concurrently with the
execution of this Agreement a legal opinion from the Borrower’s counsel in form
and substance satisfactory to the Bank and Bank’s legal counsel; or
 
(f) if the Bank shall not have received in substance and form satisfactory to
the Bank, all certificates, affidavits, schedules, resolutions, opinions, notes,
and/or other documents which are provided for hereunder, or which it may
reasonably request.
 
3. Note Evidencing Borrowing.
 
The Loans shall be evidenced by a Revolving Note (the “Revolving Note”),
executed by the Borrower in the principal amount of $150,000,000 and shall be in
the form set forth in Exhibit A hereto (the Revolving Note is sometimes
hereafter referred to as the “Note”). Without in any way limiting the terms of
the Note:
 
(a) The Borrower shall pay interest on amounts outstanding under the Note as
provided herein. Interest shall be payable quarterly, in arrears, commencing on
March 31, 2007 and continuing on the last day of each of March, June and
September and December thereafter, with a final payment of all outstanding
amounts due under the Notes, including, but not limited to principal, interest
and any amounts owing under Subsection 10(k) of the Agreement, if not sooner
paid, on February 28, 2010 (the “Maturity Date”). The amounts outstanding from
time to time shall bear interest calculated on the actual number of days elapsed
on the basis of a 360 day year, at the Borrower’s option of the following:
 
(i) the “Prime Rate” minus 100 basis points. Prime Rate shall mean the floating
prime rate in effect from time to time as set by the Bank, and referred to by
the Bank as its Prime Rate. The Borrower acknowledges that the Prime Rate is not
necessarily the Bank’s lowest or most favorable rate of interest at any one
time. The effective date of any change in the Prime Rate shall for purposes
hereof be the date the rate change is publicly announced by the Bank. Requests
for Prime Rate advances must be received by Bank no later than 11:00 a.m.
Chicago, Illinois time, on the same day they are to be funded; or
 
-2-

--------------------------------------------------------------------------------


 
(ii) “LIBOR”, which shall mean a rate of interest equal to 140 basis points in
excess of the per annum rate of interest equal to the offered rate for deposits
in United States dollars for a period equal to such Interest Period as published
in Bloomberg’s LIBOR BBA US Dollar Fixing Report at 11:00 a.m. (Chicago time)
two Business Days prior to the first day of such Interest Period, such rate to
remain fixed for the applicable Interest Period. “Interest Period” shall mean a
three month period (except that the first and last periods of the Loan may be
less than a 90 day period) as selected by the Borrower by notice given to the
Bank not less than three banking days prior to the first day of each respective
Interest Period; provided that: (i) the final Interest Period shall be such that
its expiration occurs on or before the stated maturity date of the Note; and
(ii) each LIBOR Rate Loan elected by Borrower shall automatically renew for an
additional Interest Period at LIBOR unless Borrower shall irrevocably request,
in writing, a coversion of all or a portion of the LIBOR Rate Loan, no later
than 2:00 Chicago time on the second (2nd) Busines Day before the expiration of
the existing Interest Period. Interest on each LIBOR Loan shall be payable on
the last day of each December, March, June and September hereafter, at maturity,
or after maturity on demand.
 
(a) Subject to the provisions of this Agreement, Borrower shall have the option
(i) as of any date, to convert all or any part of the Prime Rate Loans to, or
request that new Loans be made as, LIBOR Rate Loans (if Borrower requests a new
Loan as a LIBOR Rate Loan, the interest rate shall be fixed at the same rate as
any existing LIBOR Rate Loans for the then remaining portion of the applicable
Interest Period), (ii) as of the last day of any Interest Period, to continue
all or any portion of the relevant LIBOR Rate Loans as LIBOR Rate Loans; (iii)
as of the last day of any Interest Period, to convert all or any portion of the
LIBOR Rate Loans to Prime Rate Loans; and (iv) at any time, to request new Loans
as Prime Rate Loans; provided, that Loans may not be continued as or converted
to LIBOR Rate Loans, if the continuation or conversion thereof would violate the
provisions of subparagraph (b) or(c) hereof or if an Event of Default has
occurred.
 
(b) Lender’s determination of LIBOR as provided above shall be conclusive,
absent manifest error. Furthermore, if Lender determines, in good faith (which
determination shall be conclusive, absent manifest error), prior to the
commencement of any Interest Period that (i) U.S. Dollar deposits of sufficient
amount and maturity for funding the Loans are not available to Bank in the
London Interbank Eurodollar market in the ordinary course of business, or (ii)
by reason of circumstances affecting the London Interbank Eurodollar market,
adequate and fair means do not exist for ascertaining the rate of interest to be
applicable to the Loans requested by Borrower to be LIBOR Rate Loans or the
Loans bearing interest at the rates set forth in this paragraph shall not
represent the effective pricing to Bank for U.S. Dollar deposits of a comparable
amount for the relevant period (such as for example, but not limited to,
official reserve requirements required by Regulation D to the extent not given
effect in determining the rate), Bank shall promptly notify Borrower and (x) all
existing LIBOR Rate Loans shall convert to Prime Rate Loans upon the end of the
applicable Interest Period, and (y) no additional LIBOR Rate Loans shall be made
until such circumstances are cured.
 
-3-

--------------------------------------------------------------------------------


 
(c) If, after the date hereof, the introduction of, or any change in any
applicable law, treaty, rule, regulation or guideline or in the interpretation
or administration thereof by any governmental authority or any central bank or
other fiscal, monetary or other authority having jurisdiction over Bank or its
lending offices (a “Regulatory Change”), shall, in the opinion of counsel to
Bank, make it unlawful for Bank to make or maintain LIBOR Rate Loans, then Bank
shall promptly notify Borrower and no additional LIBOR Rate Loans shall be made
until such circumstance is cured.
 
(d) If, for any reason, a LIBOR Rate Loan is paid prior to the last Business Day
of any Interest Period or if a LIBOR Rate Loan does not occur on a date
specified by Borrower in its request (other than as a result of a default by
Bank), Borrower agrees to indemnify Bank against any loss (including any loss on
redeployment of the deposits or other funds acquired by Bank to fund or maintain
such LIBOR Rate Loan) cost or expense incurred by Bank as a result of such
prepayment.
 
(e) If any Regulatory Change (whether or not having the force of law) shall (i)
impose, modify or deem applicable any assessment, reserve, special deposit or
similar requirement against assets held by, or deposits in or for the account of
or loans by, or any other acquisition of funds or disbursements by, Bank; (ii)
subject Bank or the LIBOR Rate Loans to any Tax  (“Tax” shall mean in relation
to any LIBOR Rate Loans and the applicable LIBOR Rate, any tax, levy, impost,
duty, deduction, withholding or charges of whatever nature required (i) to be
paid by Bank and/or (ii) to be withheld or deducted from any payment otherwise
required hereby to be made by Borrower to Bank; provided, that the term “Tax”
shall not include any taxes imposed upon the net income of Bank) or change the
basis of taxation of payments to Bank of principal or interest due from Borrower
to Bank hereunder (other than a change in the taxation of the overall net income
of Bank); or (c) impose on Bank any other condition regarding the LIBOR Rate
Loans or Bank’s funding thereof, and Bank shall determine (which determination
shall be conclusive, absent any manifest error) that the result of the foregoing
is to increase the cost to Bank of making or maintaining the LIBOR Rate Loans or
to reduce the amount of principal or interest received by Bank hereunder, then
Borrower shall pay to Bank, on demand, such additional amounts as Bank shall,
from time to time, determine are sufficient to compensate and indemnify Bank
from such increased cost or reduced amount.
 
(f) Bank shall receive payments of amounts of principal of and interest with
respect to the LIBOR Rate Loans free and clear of, and without deduction for,
any Tax. If (1) Lender shall be subject to any Tax in respect of any LIBOR Rate
Loans or any part thereof or, (2) Borrower shall be required to withhold or
deduct any Tax from any such amount, the LIBOR Rate applicable to such LIBOR
Rate Loans shall be adjusted by Bank to reflect all additional costs incurred by
Bank in connection with the payment by Bank or the withholding by Borrower of
such Tax and Borrower shall provide Bank with a statement detailing the amount
of any such Tax actually paid by Borrower. Determination by Bank of the amount
of such costs shall be conclusive, absent manifest error. If after any such
adjustment any part of any Tax paid by Bank is subsequently recovered by Bank,
Bank shall reimburse Borrower to the extent of the amount so recovered. A
certificate of an officer of Lender setting forth the amount of such recovery
and the basis therefor shall be conclusive, absent manifest error.
 
-4-

--------------------------------------------------------------------------------


 
(g) Each Request for an advance shall be in increments of not less than
$100,000.
 
(h) Unless otherwise specified by Borrower, all Loans shall be Prime Rate Loans.
 
(i) No more than one Interest Period may be in effect with respect to
outstanding LIBOR Rate Loans at any one time.
 
(b) Principal on the Revolving Loan shall be due and payable on the Maturity
Date. Prepayments of the Revolving Loan are permitted at any time without
premium or penalty.
 
(c) Any amount of principal or interest on the Notes which is not paid when due,
whether at stated maturity, by acceleration or otherwise shall bear interest
payable on demand at an interest rate equal at all times to two percent (2%)
above the Prime Rate.
 
(d) If any payment to be made by the Borrower hereunder shall become due on a
Saturday, Sunday or Bank holiday under the laws of the State of Illinois, such
payment shall be made on the next succeeding business day and such extension of
time shall be included in computing any interest in respect of such payment.
 
4. Unused Loan Fee.
 
In consideration of the Bank making the Loan available to the Borrower, the
Borrower agrees to pay to the Bank a fee (the “Unused Loan Fee”) of 3/8% per
annum of the amount not borrowed hereunder, payable on the last day of each
December, March, June and September hereafter, and calculated by multiplying (a)
the average difference during any quarterly period between the amount available
hereunder and the total amount actually borrowed hereunder, and (b) 3/8% divided
by 4. Such amount shall be due and payable ten (10) days after the end of each
quarter set forth above.
 
5. Representations and Warranties.
 
To induce the Bank to make the Loan provided for herein, the Borrower represents
and warrants as follows:
 
(a) The Borrower: (i) is a corporation duly organized and validly existing and
in good standing under the laws of the State of Minnesota; (ii) is duly
qualified as a foreign corporation and in good standing in all states in which
it is doing business except where the failure to so qualify would not have a
material adverse effect on the Borrower or its business; and (iii) has all
requisite power and authority, corporate or otherwise, to own, operate and lease
its properties and to carry on its business as now being conducted. The
Subsidiary is a national banking association, and has all requisite power and
authority, corporate or otherwise, to own, operate and lease its property and to
carry on its business as now being conducted. The Borrower and the Subsidiary
have made payment of all franchise and similar taxes in all of the respective
jurisdictions in which they are incorporated or qualified, and so far as such
taxes are due and payable at the date of this Agreement, except for any such
taxes the validity of which is being contested in good faith and for which
proper reserves have been set aside on the books of the Borrower or the
Subsidiary, as the case may be.
 
-5-

--------------------------------------------------------------------------------


 
(b) The Subsidiary Shares have been duly authorized, legally and validly issued,
fully paid and nonassessable, and are owned by the Borrower free and clear of
all pledges, liens, security interest, charges or encumbrances, except, upon
consummation of the transactions contemplated herein, for the security interest
granted by the Borrower to the Bank. There are, as of the date hereof, no
outstanding options, rights or warrants obligating the Borrower or the
Subsidiary to issue, deliver or sell, or cause to be issued, delivered or sold,
additional shares of the capital stock of the Subsidiary or obligating the
Borrower or the Subsidiary to grant, extend or enter into any such agreement or
commitment.
 
(c) The financial statements of:
 
(i) the Borrower, all of which have heretofore been furnished to the Bank, have
been prepared in accordance with generally accepted accounting principles
consistently applied (“GAAP”) and maintained by the Borrower throughout the
periods involved, and fairly present the financial condition of the Borrower
individually and on a consolidated basis at such dates specified therein and the
results of its operations for the periods then ended; and
 
(ii) the Subsidiary, all of which have heretofore been furnished to the Bank, to
the best knowledge of the Borrower have been prepared in accordance with GAAP
and maintained by each Subsidiary throughout the periods involved, and fairly
present the financial condition of the Subsidiary at such dates specified
therein and the results of its operation for the periods then entered.
 
(d) The Borrower’s primary business is that of a bank holding company, and all
necessary regulatory approvals have been obtained for it to conduct its
business.
 
(e) The deposit accounts of the Subsidiary are insured by the Federal Deposit
Insurance Corporation (“FDIC”).
 
-6-

--------------------------------------------------------------------------------


 
(f) None of the Pledged Stock constitutes margin stock, as defined in Regulation
U of the Board of Governors of the Federal Reserve System (“FRS”).
 
The foregoing representations and warranties shall survive the making of this
Agreement, and execution and delivery of the Note and the Pledge Agreement, and
shall be deemed to be continuing representations and warranties (except to the
extent any such representation, warranty or other statement expressly relates to
an earlier date, in which case such representation, warranty or other statement
shall be true and correct as of such earlier date) until such time as the
Borrower has satisfied all of its obligations to the Bank, including, but not
limited to the obligation to pay in full all principal, interest and other
amounts in accordance with the terms of this Agreement or the Note.
 
6. Negative Covenants.
 
The Borrower agrees that until the Borrower satisfies all of its obligations to
the Bank, including, but not limited to its obligations to pay in full all
principal, interest and other amounts owing in accordance with the terms of this
Agreement or the Note, the Borrower shall not itself, nor shall Borrower cause,
permit or allow the Subsidiary to:
 
(a) create, assume, incur, have outstanding, or in any manner become liable in
respect of any indebtedness for borrowed money in excess of $100,000,000,
excluding indebtedness existing on the date hereof shown on Borrower’s financial
statements, without the express prior written consent of Bank, which consent
shall not be unreasonably withheld, except in the case of Borrower, secured
indebtedness under Section 6(b)(vi) or margin securities loans under Section
6(b)(ix), and, in the case of the Subsidiary, indebtedness incurred in the
ordinary course of the business of banking, including, but not limited to
borrowings from the Federal Home Loan Bank and in accordance with applicable
laws and regulations and safe and sound banking practices. For purposes of this
Agreement, the phrase “indebtedness” shall mean and include:
 
(i) all items arising from the borrowing of money, which according to generally
accepted accounting principles now in effect, would be included in determining
total liabilities as shown on the balance sheet;
 
(ii) all indebtedness secured by any lien on property owned by the Borrower
whether or not such indebtedness shall have been assumed;
 
(iii) all guarantees and similar contingent liabilities in respect to
indebtedness of others; and
 
(iv) all other interest-bearing obligations evidencing indebtedness in others;
 
(b) create, assume, incur, suffer or permit to exist any mortgage, pledge, deed
of trust, encumbrance (including the lien or retained security title of a
conditional vendor) security interest, assignment, lien or charge of any kind or
character upon or with respect to any of their properties whether owned at the
date hereof or hereafter acquired, or assigned or otherwise convey any right to
receive income excepting only:
 
(i) liens for taxes, assessments or other governmental charges for the then
current year or which are not yet due or delinquent;
 
-7-

--------------------------------------------------------------------------------


 
(ii) liens for taxes, assessments or other governmental charges already due, but
the validity of which is being contested at the time in good faith in such a
manner as not to make the property forfeitable;
 
(iii) liens and charges incidental to current operation which are not due or
delinquent;
 
(iv) liens for workmen’s compensation awards not due or delinquent;
 
(v) pledges or deposits to secure obligations under workmen’s compensation laws
or similar legislation;
 
(vi) purchase money mortgages or other liens on real property including those
incurred for the construction of a banking facility, and bank furniture and
fixtures acquired or held in the ordinary course of business to secure the
purchase price of such property or to secure the indebtedness incurred solely
for the purpose of financing the acquisition, construction or improvement of any
such property to be subject to such mortgages or other liens, or mortgages or
other liens existing on any such property at the time of acquisition, or
extensions, renewals, or replacements of any of the foregoing for the same or a
lesser amount, provided that no such mortgage or other liens shall extend to or
cover any property other than the property being acquired, constructed or
improved, and no such extension, renewal or replacement shall extend to or cover
any property not theretofore subject to the mortgage or lien being extended,
renewed or replaced, and provided further that no such mortgage or lien shall
exceed 75% of the price of acquisition, construction or improvement at the time
of acquisition, construction or improvement, and provided, further that the
aggregate principal amount of consolidated indebtedness at any one time
outstanding and secured by mortgages, liens, conditional sale agreements and
other security interests permitted by this clause (vi) shall not exceed 10% of
the consolidated capital of the Borrower or the Subsidiary, as the case may be;
 
(vii) liens existing on the date hereof as shown on their financial statements;
 
(viii) in the case of the Subsidiary, liens incurred in the ordinary course of
the business of banking and in accordance with applicable laws and regulations
and safe and sound banking practices; and
 
(ix) loans to Borrower for which Borrower has pledged “margin securities” in an
amount not to exceed 60% of the market value of such margin securities.
 
(c) dispose by sale, assignment, lease or otherwise property or assets now owned
or hereafter acquired, outside the ordinary course of business in excess of 10%
of its consolidated assets in any fiscal year;
 
(d) merge into or consolidate with or into any other person, firm or
corporation;
 
-8-

--------------------------------------------------------------------------------


 
(e) make any loans or advances whether secured or unsecured to any person, firm
or corporation, other than (i) loans or advances made by the Subsidiary in the
ordinary course of its banking business, or (ii) participations in loans or
advances made by the Subsidiary, which loans are secured by first mortgages on
real estate or second mortgages on real estate, provided that the Borrower and
the Subsidiary hold, in its entirety, the first mortgage, and in which the
aggregate participations balances outstanding, do not exceed, at any one time,
$150,000,000;
 
(f) engage in any business or activity not permitted by all applicable laws and
regulations, including without limitation, the Bank Holding Company Act of 1956,
the Federal Deposit Insurance Act and any regulations promulgated thereunder;
 
(g)  make any loan or advance secured by the capital stock of another bank or
depository institution (except for loans made in the ordinary course of
business);
 
(h) directly or indirectly create, assume, incur, suffer or permit to exist any
pledge, encumbrance, security interest, assignment, lien or charge of any kind
or character on the Subsidiary Shares;
 
(i) cause or allow the percent of Subsidiary Shares to diminish as a percentage
of the outstanding capital stock of the Subsidiary;
 
(j) sell, transfer, issue, reissue, exchange or grant any option with respect to
the Subsidiary Shares;
 
(k) change the capital structure of Borrower or the Subsidiary which would
result in a change in control under applicable laws or regulations, or ;
 
(l) breach or fail to perform or observe any of the terms and conditions of the
Note, the Pledge Agreement or any other document or agreement entered into or
delivered in connection with, or relating to, the Loan;
 
(m) violate any law or regulation, or any condition imposed by or undertaking
provided to the FRS or the FDIC in connection with the Borrower’s ownership of
the Subsidiary Shares.
 
7. Affirmative Covenants.
 
The Borrower agrees that until the Borrower satisfies all of its obligations to
the Bank, including, but not limited to its obligations to pay in full all
principal, interest and other amounts in accordance with the terms of this
Agreement, the Note and the Pledge Agreement, it shall:
 
(a) furnish and deliver to the Bank:
 
(i) as soon as practicable, and in no event later than forty-five (45) days
after the end of each of the first three calendar quarterly periods of the
Borrower and the Subsidiary, a copy of: (1) the balance sheet, profit and loss
statement, surplus statement and any supporting schedules prepared in accordance
with generally accepted accounting principles consistently applied and signed by
the presidents and chief financial officers of the Borrower and the Subsidiary;
and (2) all financial statements, including, but not limited to, all call
reports, filed with any state or federal bank regulatory authority;
 
-9-

--------------------------------------------------------------------------------


 
(ii) as soon as practicable, and in no event later than one hundred twenty (120)
days after the end of each calendar year, a copy of: (1) the consolidated
balance sheets as of the end of such year and of the consolidated profit and
loss and surplus statements for the Borrower and the Subsidiary for such year
audited by independent certified public accountants satisfactory to the Bank and
accompanied by an unqualified opinion; and (2) all financial statements and
reports, including, but not limited to call reports and annual reports, filed
annually with state or federal regulatory authorities;
 
(iii) as soon as practicable, and in no event later than forty-five (45) days
after the end of each calendar quarter, copies of the then current loan/asset
watch list, the substandard loan/asset list, the nonperforming loan/asset list
and other real estate owned list of the Subsidiary;
 
(iv) immediately after receiving knowledge thereof, notice in writing of all
charges, assessment, actions, suits and proceeding that are proposed or
initiated by, or brought before, any court or governmental department,
commission, board or other administrative agency, in connection with the
Borrower or the Subsidiary, other than ordinary course of business litigation
not involving the FRS or the FDIC, which, if adversely decided, would not have a
material effect on the financial condition or operations of the Borrower or the
Subsidiary; and
 
(v) promptly after the occurrence thereof, notice of any other matter which has
resulted in a materially adverse change in the financial condition or operations
of the Borrower or the Subsidiary;
 
(b) contemporaneously with the furnishing of a copy of each annual report and of
each quarterly statement provided pursuant to Section 7(a)(i) and (ii) above,
deliver to Bank, a certificate signed by the President and the Treasurer of the
Borrower, containing a computation of the then current financial ratios
specified in Subsections 7(c) through (g) of this Agreement, and stating that no
Default or unmatured Default (meaning an event or condition the occurrence of
which, with the lapse of time, would become a a Default) has occurred or is
continuing, or, if there is any such event, describing such event, the steps, if
any, that are being taken to cure it, and the time within which such cure will
occur;
 
(c) maintain such capital as is necessary to cause the Borrower to be well
capitalzed in accordance with the regulations of the FRS and any requirements or
conditions that the FRS has or may impose on the Borrower;
 
(d) maintain such capital as is necessary to cause the Subsidiary to be
classified as a “well capitalized” institution in accordance with the
regulations of the FDIC, currently measured on the basis of information filed by
Subsidiary in its quarterly Consolidated Report of Income and Condition (the
“Call Report”) as follows:
 
(i) Total Capital to Risk-Weighted Assets of not less than 10%;
 
-10-

--------------------------------------------------------------------------------


 
(ii) Tier 1 Capital to Risk-Weighted Assets of not less than 6%; and
 
(iii) Tier 1 Capital to average Total Assets of not less than 5% (for the
purposes of this subsection (d)(iii) the average Total Assets shall be
determined on the basis of information contain in the preceding four (4) Call
Reports);
 
(e) cause the Subsidiary to maintain tangible equity capital of no less than
$600,000,000. For the purposes of this Section 7(e), “tangible equity capital”
shall mean the sum of the common stock, surplus and retained earning accounts
reduced by the amount of any goodwill;
 
(f) cause the ratio of nonperforming loans to the primary capital of the
Subsidiary to be not more than thirty percent (30%) at all times. For purposes
of this Section 7(f), “primary capital” shall mean the sum of the common stock,
surplus and retained earning accounts plus the reserve for loan and lease losses
and “nonperforming loans” shall mean the sum of all nonaccrual loans and loans
on which any payment is ninety (90) or more days past due, provided, however,
75% of the amount of any nonperforming loan secured by a first mortgage shall
not be included when calculating the amount of nonperforming loans;
 
(g) cause the sum of the: (i) allowance for loan loss reserves, and (ii) loss
reserve for unfunded commitments as a percentage of total loans of the
Subsidiary to be not less than eighty-five hundredths of one percent (0.85%) at
all times;
 
(h) promptly pay and discharge all taxes, assessments and other governmental
charges imposed upon the Borrower or the Subsidiary or upon the income, profits,
or property of the Borrower or the Subsidiary and all claims for labor, material
or supplies which, if unpaid, might by law become a lien or charge upon the
property of the Borrower or the Subsidiary. Neither the Borrower nor any
Subsidiary shall be required to pay any such tax, assessment, charge or claim,
so long as the validity thereof shall be contested in good faith by appropriate
proceedings, and reserves therefor shall be maintained on the books of the
Borrower or the Subsidiary as are deemed reasonably adequate by the Bank;
 
(i) maintain bonds and insurance and cause the Subsidiary to maintain bonds and
insurance with responsible and reputable insurance companies or associations in
such amounts and covering such risk as is usually carried by owners of similar
businesses and properties in the same general area in which the Borrower or the
Subsidiary respectively, operates, and such additional bonds and insurance as
may be reasonably required by the Bank;
 
(j) permit and cause the Subsidiary to permit the Bank through its employees,
attorneys, accountants or other agents, to inspect any of the properties,
corporate books and financial books and records of the Borrower and the
Subsidiary at such times and as often as the Bank reasonably may request; and
 
(k) provide and cause the Subsidiary promptly to provide the Bank with such
other information concerning the business, operations, financial condition and
regulatory status of the Borrower and the Subsidiary as the Bank may from time
to time reasonably request.
 
8. Collateral.
 
Pursuant to the Pledge Agreement, the Borrower has assigned, transferred,
pledged and delivered to the Bank as collateral for all of the Borrower’s
obligations from time to time to the Bank the Subsidiary Shares and any other
Pledged Security (as defined in the Pledge Agreement) whether now or hereafter
pledged.
 
-11-

--------------------------------------------------------------------------------


 
9. Events of Default; Default; Rights Upon Default.
 
The happening or occurrence of any of the following events or acts shall each
constitute a Default hereunder, and any such Default shall also constitute a
Default under the Note, the Pledge Agreement and any other loan document,
without right to notice or time to cure in favor of the Borrower except as
indicated below:
 
(a) if the Borrower fails to make payment five (5) days after written notice
thereof by the Bank or where applicable upon demand, or fails to make any
payments as provided for herein;
 
(b) if there continues to exist any breach under any obligation of any other
documents executed pursuant to this Agreement including, without limitation, the
Note and the Pledge Agreement and such breach remains uncured beyond the
applicable time period, if any, specifically provided therefor;
 
(c) if any representation or warranty made in this Agreement shall continue to
be false when made or at any time during the term of this Agreement or any
extension thereof, or if the Borrower fails to perform or observe any covenant
or agreement contained in this Agreement thirty (30) days after written notice
thereof by Bank;
 
(d) if the Borrower fails to perform or observe any covenant or agreement
contained in any agreement other than this Agreement between the Borrower or the
Subsidiary and the Bank, or if any condition contained in any agreement between
the Borrower or the Subsidiary and the Bank is not fulfilled and such failure
remains uncured beyond the applicable time period, if any, specifically provided
therefor;
 
(e) if there is a change in control in the Borrower or Subsidiary (as defined
under applicable laws or regulations) or if Robert Glickman ceases to be a
member of senior management of the Borrower and Subsidiary;
 
(f) if the Borrower shall continue to fail to perform and observe, or cause or
permit the Subsidiary to fail to perform and observe any covenants under this
Agreement, including, without limitation, all affirmative and negative covenants
set forth in Sections 6 and 7 of this Agreement thirty (30) days after written
notice thereof by the Bank;
 
(g) if the FRS, the FDIC or other governmental agency charged with the
regulation of bank holding companies or depository institutions: (i) issues to
the Borrower or the Subsidiary, or initiates any action, suit or proceeding to
obtain against, impose on or require from the Borrower or the Subsidiary, a
cease and desist order or similar regulatory order, or (ii) a notice or finding
under Section 8(a) of the Federal Deposit Insurance Act, or any similar
enforcement action, measure or proceeding;
 
-12-

--------------------------------------------------------------------------------


 
(h) if the Subsidiary is notified that it is considered an institution in
“troubled condition” within the meaning of 12 U.S.C. Section 1831i and the
regulations promulgated thereunder, or if a conservator or receiver is appointed
for any Subsidiary;
 
(i) if the Borrower or the Subsidiary becomes insolvent or is unable to pay its
debts as they mature; or makes an assignment for the benefit of creditors or
admits in writing its inability to pay its debts as they mature; or suspends
transaction of its usual business, or if a trustee of any substantial part of
the assets of the Borrower or the Subsidiary is applied for or appointed, and if
appointed in a proceeding brought against the Borrower, the Borrower by any
action or failure to act indicates its approval of, consent to, or acquiescence
in such appointment, or within thirty (30) days such appointment is not vacated
or stayed on appeal or otherwise, or shall not otherwise have ceased to continue
in effect;
 
(j) if any proceedings involving the Borrower or the Subsidiary are commenced by
or against the Borrower or the Subsidiary under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law or
statute of the federal government or any state government and if such
proceedings are instituted against the Borrower, the Borrower by any action or
failure to act indicates its approval of, consent to our acquiescence therein,
or an order shall be entered approving the petition in such proceedings and
within thirty (30) days after the entry thereof such order is not vacated or
stayed on appeal or otherwise, or shall not otherwise have ceased to continue in
effect; or
 
(k) if the Borrower or the Subsidiary continue to be in default in any payment
of principal or interest for any other obligation or in the performance of any
other term, condition or covenant contained in any agreement (including but not
limited to an agreement in connection with the acquisition of capital equipment
on a title retention or net lease basis), under which any such obligation is
created the effect of which default is to cause or permit the holder of such
obligation to cause such obligation to become due prior to its stated maturity.
 
Upon the occurrence of a Default, the Bank shall have all rights and remedies
provided by applicable law and, without limiting the generality of the
foregoing, may, at its option, declare its commitments to be terminated and the
Note shall thereupon be and become forthwith, due and payable, without any
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in the
Note or the Pledge Agreement to the contrary notwithstanding, and may, also
without limitation, appropriate and apply toward the payment of the Note any
indebtedness of the Bank to the Borrower however created or arising, and may,
also without limitation exercise any and all rights in and to the collateral
security referred to in Section 8 above and under the Pledge Agreement. There
shall be no obligation to liquidate any collateral pledge hereunder in any order
or with any priority or to exercise any remedy available to the Bank in any
order.
 
10. Miscellaneous.
 
(a) No failure or delay on the part of the Bank in exercising any right, power
or remedy hereunder shall operate as a waiver thereof. No single or partial
exercise of any such right, power or remedy shall preclude any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder.
The remedies herein provided are cumulative and not exclusive of any remedies
provided by law. Time is of the essence in the performance of the covenants,
agreements and obligations of the Borrower and the Subsidiary.
 
-13-

--------------------------------------------------------------------------------


 
(b) This Agreement constitutes the entire agreement between the parties and
supersedes all prior agreements between the Bank and the Borrower with respect
to the subject matter hereof. No amendment, modification, termination or waiver
of any provision of this Agreement, the Pledge Agreement or the Note, or consent
to any departure by the Borrower therefrom, shall be effective except for the
specific purpose for which given. No notice to or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.
 
(c) All notices, requests, demands and other communications provided for
hereunder shall be: (i) in writing, (ii) made in one of the following manners,
and (iii) shall be deemed given (a) if and when personally delivered, (b) on the
next business day if sent by nationally recognized overnight courier addressed
to the appropriate party as set forth below, or (c) on the second business day
after being deposited in United States certified or registered mail, and
addressed as follows:
 

If to Borrower: Corus Bankshares, Inc.
3959 North Lincoln Avenue
Chicago, Illinois 60613
Attention: Robert J. Glickman, President
   
with a copy to:
Tim Taylor, Chief Financial Officer
Corus Bankshares, Inc.
3959 North Lincoln Avenue
Chicago, Illinois 60613 
    If to the Bank:
LaSalle Bank National Association
135 South LaSalle Street
Chicago, Illinois 60603
Attention: Richard T. Zell
   
with a copy to:
Schwartz Cooper, Chartered
180 N. LaSalle Street Suite 2700
Chicago, Illinois 60601
Attn: Martin W. Salzman, Esq.

 
or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this subsection.
 
(d) This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument.
 
-14-

--------------------------------------------------------------------------------


 
(e) This Agreement shall become effective when it shall have been executed by
the Borrower and the Bank and thereafter shall be binding upon and inure to the
benefit of the Borrower and the Bank and their respective successors and
assigns, except that the Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior consent of the Bank which may
be given or denied in the Bank’s sole and absolute discretion.
 
(f) This Agreement and the Note shall be governed by the internal laws of the
State of Illinois, and for all purposes shall be construed in accordance with
the laws of said State.
 
(g) Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or lack of enforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction; wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law.
 
(h) All covenants, agreements, representations and warranties made by the
Borrower herein shall, notwithstanding any investigation by or knowledge on the
part of the Bank, be deemed material and relied on by the Bank and shall survive
the execution and delivery to the Bank of this Agreement and the Note.
 
(i) This Agreement shall govern the terms of any extensions or renewals to the
Note, subject to any additional terms and conditions imposed by the Bank in
connection with any such extension or renewal.
 
(j) The Borrower hereby represents that the indebtedness evidenced hereby
constitutes a loan made by Bank to enable the Borrower to carry on a commercial
enterprise for the purpose of investment or profit; and that such loan is a loan
for business purposes under the intent and purview of 815 ILCS 205/4(c).
 
(k) The Borrower will pay all reasonable costs and expenses (including, without
limitation, reasonable attorneys, fees) in connection with the preparation,
negotiations, documentation, execution, delivery, administration, amendment,
modification, collection and enforcement of this Agreement, the Note, the Pledge
Agreement and the other instruments and documents to be delivered hereunder. In
addition, the Borrower shall pay, and save Bank harmless from any liability for,
any and all stamp and other taxes determined to be payable in connection with
the execution and delivery of this Agreement, the borrowings hereunder, or the
Note and the other instruments and documents to be delivered hereunder, and
agrees to save the Bank harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or omitting to pay such taxes.
The foregoing obligations shall survive any termination of this Agreement, the
Note of the Pledge Agreement. Any of the foregoing amounts incurred by Bank and
not paid by the Borrower upon demand shall bear interest from the date incurred
at the Prime Rate plus two percent (2%) per annum and shall be deemed part of
the indebtedness hereunder.
 
(l) Any accounting term not specifically defined herein shall be construed in
accordance with generally accepted accounting principles which are applied in
the preparation of the financial statements referred to in Section 5(C), and all
financial data submitted pursuant to this Agreement shall be prepared in
accordance with such principles.
 
-15-

--------------------------------------------------------------------------------


 
(m) The Bank reserves the right to sell participations in this loan or otherwise
assign, transfer or hypothecate all or any part of this loan.
 
(n) All covenants, agreements, warranties, and representations of the Borrower
herein shall be deemed to have been made jointly and severally by the Borrower
and the Subsidiary.
 
(o) The Borrower agrees to do such further acts and things and to execute and
deliver to Bank such additional assignments, agreements, powers and instruments,
as Bank may reasonably require or deem advisable to carry into effect the
purpose of this Agreement, the Note, the Pledge Agreement or any agreement or
instrument in connection herewith, or to better assure and confirm unto Bank its
rights, powers and remedies hereunder or under such other loan documents.
 
(p) Upon the date of this Loan Agreement, the Original Loan Agreement (and,
except as otherwise set forth in the following proviso, all obligations and
rights of any party thereunder), shall be amended and restated by this Loan
Agreement; provided, however, that the obligation to repay the loans and
advances arising under the Original Loan Agreement shall continue in full force
and effect and the liens and security interests securing payment thereof shall
be continuing but shall now be governed by the terms of this Loan Agreement, the
Note and the Pledge Agreement.  No action or inaction by Lender prior to the
date of this Agreement shall be deemed to have established a course of conduct
between the parties hereto.  All rights and obligations of the Borrower and Bank
shall be solely as set forth in this Agreement, the Note and the Pledge
Agreement.
 
(remainder of page left intentionally blank; signature page follows)
 
-16-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 

       
CORUS BANKSHARES, INC.
 
   
   
  By:  
 

--------------------------------------------------------------------------------

  Its:
 

--------------------------------------------------------------------------------

 

        LASALLE BANK NATIONAL ASSOCIATION  
   
   
  By:  
 

--------------------------------------------------------------------------------

 
  Its:
 

--------------------------------------------------------------------------------

 

 
-17-

--------------------------------------------------------------------------------



Exhibit A
 
REVOLVING NOTE
 

$150,000,000.00
Date: February 28, 2007

 
On February 28, 2010, for value received, CORUS BANKSHARES, INC., a Minnesota
corporation (the “Maker”), hereby promises to pay to the order of LASALLE BANK
NATIONAL ASSOCIATION (the “Payee”) the principal sum of ONE HUNDRED FIFTY
MILLION and 00/100 DOLLARS ($150,000,000.00), together with interest computed on
the actual number of days elapsed on the basis of a 360 day year, on any and all
principal amounts remaining unpaid hereunder from time to time outstanding from
March 31, 2007 and continuing on the last day of each December, March, June and
September thereafter. A final payment of outstanding principal and interest will
be due and payable on February 28, 2010.
 
Any amount of interest or principal hereof which is not paid when due, whether
at stated maturity, by acceleration, or otherwise, shall bear interest payable
on demand at an interest rate per annum equal at all times to two percent (2%)
above the interest rate on this Revolving Note.
 
All payments hereunder shall be applied first to interest then due on the unpaid
principal balance at the rate herein specified and then to principal. All
payments of principal and interest on this Revolving Note shall be payable in
lawful money of the United States of America.
 
Principal and interest shall be paid to the Payee at its office at 135 South
LaSalle Street, Chicago, Illinois, or at such other place as the holder of this
Note may designate in writing to the Maker.
 
This Revolving Note evidences indebtedness incurred under that certain Amended
and Restated Loan Agreement dated as of February 28, 2007 (as amended from time
to time, the “Loan Agreement”) between the Maker and the Payee, to which
reference is hereby made. This Revolving Note is entitled to all of the benefits
provided in the Loan Agreement. The terms of the Loan Agreement are incorporated
herein by reference. This Revolving Note may be declared due as provided in the
Loan Agreement.
 
In the event of default, any indebtedness due from the holder may be set off and
applied against this Revolving Note, whether due or not. The Maker also agrees
to pay all costs of collection, including court costs and reasonable attorneys,
fees incurred by the holder.
 
This Revolving Note replaces that certain Revolving Note in the original
principal amount of $100,000,000, dated November 25, 2005, and does not
constitute payment thereof or a novation therefor.
 

       
CORUS BANKSHARES, INC.
 
   
   
  By:  
 

--------------------------------------------------------------------------------

 
  Its:
 

--------------------------------------------------------------------------------

 

 
-18-

--------------------------------------------------------------------------------

